The pitch of the holding of this Court in its original opinion was that in the absence of a showing of special circumstances taking the case out of the general rule, a purchase money mortgage cannot be foreclosed on any greaterinterest or title than the seller had conveyed to themortgagor, in consideration of the mortgagor's giving of the mortgage being foreclosed, merely because the mortgage as given, contained a covenant of warranty. This necessarily led to the conclusion that since there was a deed from the mortgagee bank to the purchase money mortgagor, and the giving back of the purchase money mortgage was in consideration of such deed, and the two instruments were simultaneous transactions, the purchase money mortgage being foreclosed should be held limited to the exact interest in the land that had been simultaneously conveyed to the mortgagor by the mortgagee bank's deed, the original vendor's lien of the bank having, as we have held, been waived by the new form the transaction took, when the vendor bank elected to take a mortgage security on the particular interest in the mortgaged property that had been conveyed to the mortgagor by the mortgagee's deed.
Rehearing denied.
DAVIS, C. J., and WHITFIELD, TERRELL and BUFORD, J. J., concur.
BROWN, J., dissents. *Page 303